17-1135
    Sherpa v. Barr
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                       A089 252 045/046

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 18th day of March, two thousand nineteen.

    PRESENT:
             ROBERT D. SACK,
             DEBRA ANN LIVINGSTON,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    PASANG DAWA SHERPA, ANG CHHOKPA
    SHERPA,
             Petitioners,

                     v.                                          17-1135
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:                  Ramesh K. Shrestha, New York, NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; Paul Fiorino,
                                      Senior Litigation Counsel; Erik R.
                                      Quick, Trial Attorney, Office of
                                      Immigration   Litigation,   United
                                      States   Department  of   Justice,
                                      Washington, DC.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioners Pasang Dawa Sherpa (“Sherpa”) and Ang Chhokpa

Sherpa, natives and citizens of Nepal, seek review of a March

28, 2017, decision of the BIA affirming a June 16, 2016,

decision of an Immigration Judge (“IJ”) denying Pasang Dawa

Sherpa’s application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).1                  In re

Pasang Dawa Sherpa, Ang Chhokpa Sherpa, Nos. A 089 252 045/046

(B.I.A. Mar. 28, 2017), aff’g Nos. A 089 252 045/046 (Immig.

Ct.   N.Y.   City    June   16,   2016).    We    assume     the    parties’

familiarity with the underlying facts and procedural history

in this case.

      Under the circumstances of this case, we have reviewed

both the IJ’s and BIA’s decisions.               Wangchuck v. Dep’t of

Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).                   We review

the   agency’s      legal   conclusions    de   novo   and   its     factual




1 Petitioner Ang Chhokpa Sherpa is a derivative beneficiary
on the asylum application. Accordingly, this order refers
primarily to the lead petitioner.
                              2
findings under the substantial evidence standard.                Y.C. v.

Holder,    741 F.3d 325,   332    (2d   Cir.    2013).         “The

administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary.”      8 U.S.C. § 1252(b)(4)(B).

    In denying Sherpa’s original petition for review, we

upheld    the    agency’s    determination      that   Sherpa    had   not

suffered harm amounting to past persecution, and Sherpa does

not challenge that finding.              Thus, he had the burden of

establishing a well-founded fear of future persecution.                  8

U.S.C. §§ 1101(a)(42), 1158(b)(1)(B)(i).           To do this, he was

required to show that he subjectively fears persecution and

that his fear is objectively reasonable.               Ramsameachire v.

Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004); see also Jian

Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In

the absence of solid support in the record,” an asylum

applicant’s fear of persecution is “speculative at best”).

This can be satisfied either by establishing “a reasonable

possibility that [he] would be singled out individually for

persecution . . . or “a pattern or practice . . . of

persecution of a group of persons similarly situated to the

applicant on account of . . . political opinion.”                8 C.F.R.
                                    3
§ 1208.13(b)(2)(iii); Y.C., 741 F.3d at 332.                        As discussed

below, the agency reasonably concluded that Sherpa failed to

establish      an    objectively      reasonable     fear      of    persecution

because the letters from the witnesses in Nepal were entitled

to    little    evidentiary     weight       and   the   country      conditions

evidence did not show continuing Maoist violence against

those who had refused to support the Maoists during the civil

armed conflict, which ended in 2006.

      Between 2012 and 2015, Sherpa submitted the following

evidence from Nepal: letters from his brother, the local

village development committee, and his former neighbor, as

well as letters allegedly delivered by the Maoists to Sherpa’s

brother and a 2012 letter from a police inspector certifying

Sherpa’s brother’s report that he was beaten by Maoists.                      We

generally defer to the agency’s weighing of the evidence, and

the agency did not err in discounting these letters because

they were unsworn and authored by witnesses who were not

available for cross examination.              Y.C., 741 F.3d at 334.         And

the    agency       explained   why    the     letters    were       unreliable:

Sherpa’s       brother   alleged      that    Sherpa     was   “tortured”     by

Maoists in the past, which conflicted with Sherpa’s own

statements because he only alleged one instance of physical
                                        4
harm (that a Maoist hit him on the shoulder with the butt of

a gun in 2002); the village development committee’s and police

inspector’s letters were based almost entirely on information

provided by Sherpa’s brother; the letters were cursory and

did not give details; and the letters did not adequately

explain why the Maoists continued to target Sherpa or identify

any recent Maoist violence against other residents of his

village.

    The lack of evidence that Maoists targeted anyone else

from Sherpa’s village, or continued to punish anyone who

refused to join or donate to their cause during the civil

war, made it unlikely that Maoists would seek to harm Sherpa

if he returns to Nepal.     The agency also noted that there was

no explanation for why the Maoists waited until 2012 to begin

questioning Sherpa’s brother about Sherpa’s whereabouts and

found     that   this   six-year   gap   further   undermined     the

plausibility of Sherpa’s evidence that Maoists continued to

look for him.

    The agency also reasonably determined that the general

country    conditions   evidence   undermined   Sherpa’s   fear   of

future persecution.      The most recent country reports stated

that Nepal had implemented a new constitution, held free
                                   5
elections,   and   that    the    Maoists   participated      in   the

government as a minority party.         The reports reflected that

Nepal was slowly moving forward with the establishment of a

Truth and Reconciliation Commission, and that some Maoists

had been prosecuted for prior violence.           Sherpa submitted

news articles reporting on Maoist rallies and protests in

other regions of the country, including some reports of

physical violence in connection with a strike to protest the

new   constitution.       But    the   evidence   did   not   reflect

continuing armed conflict or Maoist violence against those

who refused to support them during the civil war.

      In sum, given the lack of any reliable objective evidence

that Maoists continued to target individuals who had refused

to support them during the civil war, substantial evidence

supports the agency’s determination that Sherpa’s continuing

fear of the Maoists was not objectively reasonable.

      For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.     Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of
                                  6
Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe,
                           Clerk of Court




                             7